Case 9:17-cv-80495-KAM Document 447 Entered on FLSD Docket 08/29/2019 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                  CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN

  CONSUMER FINANCIAL PROTECTION
  BUREAU, et al.,

              Plaintiff,

        v.

  OCWEN FINANCIAL CORPORATION,
  OCWEN MORTGAGE SERVICING, INC.,
  and OCWEN LOAN SERVICING, LLC,

              Defendants.


                  CASE NO. 9:17-CV-80496-MARRA/MATTHEWMAN

  OFFICE OF THE ATTORNEY GENERAL,
  THE STATE OF FLORIDA,
  Department of Legal Affairs,

  and

  OFFICE OF FINANCIAL REGULATION,
  THE STATE OF FLORIDA,
  Division of Consumer Finance,

              Plaintiffs,

        v.

  OCWEN FINANCIAL CORPORATION, et al.,

              Defendants.


              DEFENDANTS’ MOTION TO SEAL REPLY MEMORANDUM
             IN SUPPORT OF ITS MOTION FOR DISCOVERY SANCTIONS
             RELATING TO PLAINTIFFS’ AT-ISSUE LOAN DISCLOSURES




                                         1
Case 9:17-cv-80495-KAM Document 447 Entered on FLSD Docket 08/29/2019 Page 2 of 6



         Pursuant to L.R. 5.4(b), Defendants Ocwen Financial Corporation, Ocwen Mortgage
  Servicing, Inc., and Ocwen Loan Servicing, LLC (“Ocwen” or “Defendants”) seek leave to file
  under seal its Reply in Support of Defendants’ Motion for Discovery Sanctions Relating to
  Plaintiffs’ At-Issue Loan Disclosures (the “Reply”).
         In support of this motion, Ocwen states as follows:
         1.      The Reply contains references to and summaries of confidential information
  covered by the Protective Order in this action, such as confidential discovery materials,
  correspondence between the parties, or other material marked confidential pursuant to the
  Protective Order in this matter. See DE 51.
         2.      Defendants accordingly seek to file those portions of the Reply that reference or
  reflect confidential material under seal.
         3.      Defendants intend to file via CM/ECF a public, non-sealed version of the Reply
  that redacts confidential information.
         4.      Ocwen attempted to meet and confer with Plaintiffs. The Consumer Financial
  Protection Bureau does not oppose this Motion, and Ocwen was unable to confer with the Office
  of the Attorney General, State of Florida, and Office of Financial Regulation, State of Florida.
         For the foregoing reasons, Ocwen respectfully requests that this Court grant leave to file
  Defendants’ Reply under seal.




                                                   2
Case 9:17-cv-80495-KAM Document 447 Entered on FLSD Docket 08/29/2019 Page 3 of 6



   CERTIFICATE OF GOOD FAITH CONFERENCE; ATTEMPTED TO CONFER BUT
          UNABLE TO RESOLVE ISSUES PRESENTED IN THE MOTION

         Pursuant to Local Rule 7.1(a)(3)(A), I hereby certify that counsel for Defendants have
  conferred with counsel for the Consumer Financial Protection Bureau, who does not oppose the
  relief sought herein. Defendants have made reasonable efforts to confer with the Office of the
  Attorney General, State of Florida, and Office of Financial Regulation, State of Florida, by e-
  mail at approximately 3:20 PM EST and by phone at approximately 4:30 PM EST on August 29,
  2019, but was unable to reach them.


                                                              /s/ Catalina E. Azuero
                                                              Catalina E. Azuero




                                                  3
Case 9:17-cv-80495-KAM Document 447 Entered on FLSD Docket 08/29/2019 Page 4 of 6



   Dated: August 29, 2019              Respectfully submitted,

                                       /s/ Catalina E. Azuero
                                       Catalina E. Azuero (Fla. Bar No.: 821411)
                                       GOODWIN PROCTER LLP
                                       100 Northern Avenue
                                       Boston, MA 02210
                                       Tel.: 617.570.1000
                                       cazuero@goodwinlaw.com

                                       Thomas M. Hefferon (pro hac vice)
                                       Sabrina M. Rose-Smith (pro hac vice)
                                       GOODWIN PROCTER LLP
                                       901 New York Ave., NW
                                       Washington, DC 20001
                                       Tel.: 202.346.4000
                                       thefferon@goodwinlaw.com
                                       srosesmith@goodwinlaw.com

                                       Bridget Ann Berry
                                       Andrew Stuart Wein
                                       GREENBERG TRAURIG, P.A.
                                       777 South Flagler Drive, FL 33401
                                       Tel.: 561.650.7900
                                       berryb@gtlaw.com
                                       weina@gtlaw.com



                                       Attorneys for Defendants Ocwen Financial
                                       Corp., Ocwen Mortgage Servicing, Inc., and
                                       Ocwen Loan Servicing, LLC




                                        4
Case 9:17-cv-80495-KAM Document 447 Entered on FLSD Docket 08/29/2019 Page 5 of 6



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on August
  29, 2019 via ECF on all counsel or parties of record listed below:

                                    Jennifer Hayes Pinder
                             Jennifer.Pinder@myfloridalegal.com

                                     Sasha Funk Granai
                              Sasha.Granai@myfloridalegal.com

                                       Victoria Butler
                             Victoria.Butler@myfloridalegal.com

                                       Scott R. Fransen
                                   Scott.Fransen@flofr.com

                                     Miriam S. Wilkinson
                                 Miriam.Wilkinson@flofr.com

                                     Anthony Cammarata
                                Anthony.Cammarata@flofr.com

                                          Jean Healey
                                 Email: jean.healey@cfpb.gov

                                          Atur Desai
                                 E-mail: atur.desai@cfpb.gov

                                         Tianna Baez
                                E-mail: tianna.baez@cfpb.gov

                                       Amanda Roberson
                              E-mail: amanda.roberson@cfpb.gov

                                     Stephanie Brenowitz
                            E-mail: stephanie.brenowitz@cfpb.gov

                                      Erin Mary Kelly
                                 E-mail: erin.kelly@cfpb.gov

                                         James Savage
                                E-mail: james.savage@cfpb.gov

                                         Greg Nodler
                                E-mail: greg.nodler@cfpb.gov



                                              5
Case 9:17-cv-80495-KAM Document 447 Entered on FLSD Docket 08/29/2019 Page 6 of 6




                                        Michael Posner
                               E-mail: michael.posner@cfpb.gov

                                     Jack Douglas Wilson
                                 E-mail: doug.wilson@cfpb.gov

                                        Shirley T. Chiu
                                 E-mail: shirley.chiu@cfpb.gov

                                         Blaine Winship
                           E-mail: blaine.winship@myfloridalegal.com

   Date: August 29, 2019                           /s/ Catalina E. Azuero
                                                   Catalina E. Azuero




                                              6
